               Case 2:20-cr-00088-RSL Document 24 Filed 08/21/20 Page 1 of 2




 1                                                      THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     UNITED STATES OF AMERICA,                          )   No. CR20-088-RSL
 9                                                      )
                      Plaintiff,                        )
10                                                      )   ORDER GRANTING
                 v.                                     )   UNOPPOSED MOTION TO
11                                                      )   CONTINUE TRIAL AND PRETRIAL
     BRYAN MICHAEL POLLESTAD,                           )   MOTIONS DATES
12                                                      )
                      Defendant.                        )
13                                                      )
14
15           THE COURT has considered Bryan Pollestad’s unopposed motion to continue

16   the trial date and pretrial motions deadline and finds that:

17          (a) taking into account the exercise of due diligence, a failure to grant a

18   continuance in this case would deny counsel for the defendant the reasonable time

19   necessary for effective preparation due to counsel’s need for more time to review the

20   evidence, consider possible defenses, and gather evidence material to the defense, as set

21   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

22          (b) a failure to grant such a continuance in this proceeding would likely result in

23   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

24          (c) the additional time requested is a reasonable period of delay, as the defendant

25   has requested more time to prepare for trial, to investigate the matter, to gather evidence

26   material to the defense, and to consider possible defenses; and

                                                                     FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                      1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                             Seattle, Washington 98101
       (United States v. Pollestad, CR20-088-RSL) - 1                                (206) 553-1100
               Case 2:20-cr-00088-RSL Document 24 Filed 08/21/20 Page 2 of 2




 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of September 28,
 5   2020, and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above; and
 8          (f) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10          IT IS THEREFORE ORDERED that the trial date in this matter shall be
11   continued to January 19, 2021, and the pretrial motions deadline to December 9, 2020.
12          DONE this 21st day of August, 2020.
13
14
15
                                                        A
                                                        Robert S. Lasnik
16                                                      United States District Judge

17
     Presented by:
18
19   s/ Corey Endo
     Assistant Federal Public Defender
20   Attorney for Bryan Pollestad
21
22
23
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                   1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                          Seattle, Washington 98101
       (United States v. Pollestad, CR20-088-RSL) - 2                             (206) 553-1100
